NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ANTHONY BRIAN BEVAN,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-533
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Ramiro Mañalich, Judge.

Anthony Brian Bevan, pro se.




PER CURIAM.


             Affirmed.


CASANUEVA, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.